Exhibit 10.4

COLLATERAL AGREEMENT (FIRST LIEN)

dated and effective as of

October 11, 2013,

among

CAESARS ENTERTAINMENT RESORT PROPERTIES, LLC,

CAESARS ENTERTAINMENT RESORT PROPERTIES FINANCE, INC.,

HARRAH’S LAS VEGAS, LLC,

HARRAH’S ATLANTIC CITY HOLDING, INC.,

RIO PROPERTIES, LLC,

FLAMINGO LAS VEGAS HOLDING, LLC,

HARRAH’S LAUGHLIN, LLC,

PARIS LAS VEGAS HOLDING, LLC,

each Subsidiary Party party hereto

and

CITICORP NORTH AMERICA, INC.,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I.    DEFINITIONS   

SECTION 1.01.

 

Credit Agreement

     2   

SECTION 1.02.

 

Other Defined Terms

     2    ARTICLE II.    [INTENTIONALLY OMITTED]    ARTICLE III.    PLEDGE OF
SECURITIES   

SECTION 3.01.

 

Pledge

     8   

SECTION 3.02.

 

Delivery of the Pledged Collateral

     10   

SECTION 3.03.

 

Representations, Warranties and Covenants

     10   

SECTION 3.04.

 

Certification of Limited Liability Company and Limited Partnership Interests

     12   

SECTION 3.05.

 

Registration in Nominee Name; Denominations

     12   

SECTION 3.06.

 

Voting Rights; Dividends and Interest, etc

     13    ARTICLE IV.    SECURITY INTERESTS IN PERSONAL PROPERTY   

SECTION 4.01.

 

Security Interest

     15   

SECTION 4.02.

 

Representations and Warranties

     17   

SECTION 4.03.

 

Covenants

     18   

SECTION 4.04.

 

Other Actions

     21   

SECTION 4.05.

 

Covenants Regarding Patent, Trademark and Copyright Collateral

     21    ARTICLE V.    REMEDIES   

SECTION 5.01.

 

Remedies upon Default

     23   

SECTION 5.02.

 

Application of Proceeds

     24   

SECTION 5.03.

 

Grant of License to Use Intellectual Property

     25   

SECTION 5.04.

 

Securities Act, etc

     25   

SECTION 5.05.

 

Registration, etc

     26   

 

i



--------------------------------------------------------------------------------

         Page   ARTICLE VI.    [INTENTIONALLY OMITTED]    ARTICLE VII.   
MISCELLANEOUS   

SECTION 7.01.

 

Notices

     27   

SECTION 7.02.

 

Security Interest Absolute

     27   

SECTION 7.03.

 

Limitation by Law

     27   

SECTION 7.04.

 

Binding Effect; Several Agreement

     27   

SECTION 7.05.

 

Successors and Assigns

     28   

SECTION 7.06.

 

Agent’s Fees and Expenses; Indemnification

     28   

SECTION 7.07.

 

Agent Appointed Attorney-in-Fact

     29   

SECTION 7.08.

 

GOVERNING LAW

     30   

SECTION 7.09.

 

Waivers; Amendment

     30   

SECTION 7.10.

 

WAIVER OF JURY TRIAL

     31   

SECTION 7.11.

 

Severability

     31   

SECTION 7.12.

 

Counterparts

     31   

SECTION 7.13.

 

Headings

     31   

SECTION 7.14.

 

Jurisdiction; Consent to Service of Process

     31   

SECTION 7.15.

 

Termination or Release

     32   

SECTION 7.16.

 

Additional Subsidiaries

     33   

SECTION 7.17.

 

Right of Set-off

     33   

SECTION 7.19.

 

Compliance with Gaming Laws

     34   

SECTION 7.20.

 

[Reserved]

     35   

SECTION 7.21.

 

[Reserved]

     35   

SECTION 7.22.

 

Subject to First Lien Intercreditor Agreement

     35   

SECTION 7.23.

 

Other First Lien Obligations

     35   

SECTION 7.24.

 

Application of Gaming Laws

     36   

 

Schedules Schedule I    Subsidiary Parties Schedule II    Commercial Tort Claims
Schedule III    Pledged Stock; Pledged Debt Securities Schedule IV   
Intellectual Property Exhibits Exhibit I    Form of Supplement to the Collateral
Agreement (First Lien) Exhibit II    Form of Perfection Certificate Exhibit III
   Form of Other First Lien Secured Party Consent Exhibit IV    Form of
Intellectual Property Security Agreement

 

ii



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT (FIRST LIEN) dated and effective as of October 11, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), among (a) CAESARS ENTERTAINMENT RESORT PROPERTIES, LLC, a Delaware
limited liability company (“CERP LLC”) and (b) (i) CAESARS ENTERTAINMENT RESORT
PROPERTIES FINANCE, INC., a Delaware corporation, (ii) HARRAH’S LAS VEGAS, LLC,
a Nevada limited liability company, (iii) HARRAH’S ATLANTIC CITY HOLDING, INC.,
a New Jersey corporation, (iv) RIO PROPERTIES, LLC, a Nevada limited liability
company, (v) FLAMINGO LAS VEGAS HOLDING, LLC, a Nevada limited liability
company, (vi) HARRAH’S LAUGHLIN, LLC, a Nevada limited liability company and
(vii) PARIS LAS VEGAS HOLDING, LLC, a Nevada limited liability company (the
entities listed in clause (b) of this paragraph and, together with CERP LLC, the
“Borrowers”), each Subsidiary of the Borrowers listed on Schedule I hereto and
each Subsidiary of the Borrowers that becomes a party hereto (each, a
“Subsidiary Party”) and CITICORP NORTH AMERICA, INC., as Collateral Agent
(together with its successors and assigns in such capacity, the “Agent”) for the
Secured Parties (as defined below).

Reference is made to (i) the First Lien Credit Agreement, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrowers, the Lenders party thereto
from time to time, the Agent, as administrative agent (together with its
successors and assigns in such capacity, the “Credit Agreement Agent”), and the
other parties party thereto, (ii) the Indenture, dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Notes Indenture”), among the Borrowers, as issuers, U.S. Bank National
Association, as trustee (together with its successors and assigns in such
capacity, the “Notes Trustee”), and the subsidiary guarantors party thereto, and
(iii) the First Lien Intercreditor Agreement, dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“First Lien Intercreditor Agreement”), by and among Citicorp North America,
Inc., as Collateral Agent (as defined therein) and the Administrative Agent (as
defined therein), U.S. Bank National Association, as Initial Other Authorized
Representative (as defined therein), and the other parties party thereto.

The Lenders and the L/C Issuers have agreed to extend credit to the Borrowers
subject to the terms and conditions set forth in the Credit Agreement, and the
Borrowers have agreed to issue the First Lien Notes subject to the terms and
conditions set forth in the Notes Indenture. The obligations of the Lenders and
the L/C Issuers to extend such credit and the obligations of the holders of the
First Lien Notes to purchase the First Lien Notes are conditioned upon, among
other things, the execution and delivery of this Agreement. The Subsidiary
Parties will derive substantial benefits from the extension of credit to the
Borrowers pursuant to the Credit Agreement and the purchase of the First Lien
Notes under the Notes Indenture by the holders of the First Lien Notes. The
Subsidiary Parties are willing to execute and deliver this Agreement in order to
induce the Lenders and the L/C Issuers to extend such credit under the Credit
Agreement, to induce the holders of the First Lien Notes to purchase the First
Lien Notes and to induce the holders of any other Other First Lien Obligations
to make extensions of credit under the applicable Other First Lien Agreements,
as applicable. Accordingly, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I.

Definitions

SECTION 1.01. Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the Credit Agreement. All terms
defined in the New York UCC (as defined herein) and not defined in this
Agreement or the Credit Agreement have the meanings specified therein. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Applicable First Lien Representative” means the “Applicable Authorized
Representative” as defined in the First Lien Intercreditor Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Authorized Representative” means (i) the Administrative Agent with respect to
the Credit Agreement, (ii) the Notes Trustee with respect to the First Lien
Notes and (iii) any duly authorized representative of any other Secured Party
under Other First Lien Agreements designated as “Authorized Representative” for
any Secured Party in an Other First Lien Secured Party Consent delivered to the
Agent.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under (a) any copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise, (b) all registrations and
applications for registration of any such Copyright in the United States or any
other country, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office now or
hereafter owned by any third party, and (c) all rights of any Pledgor under any
such agreement (including any such rights that such Pledgor has the right to
license).

“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all copyright rights in any work subject to the copyright laws of
the United States or

 

2



--------------------------------------------------------------------------------

any other country, whether as author, assignee, transferee or otherwise; and
(b) all registrations and applications for registration of any such Copyright in
the United States or any other country, including registrations, supplemental
registrations and pending applications for registration in the United States
Copyright Office, including those listed on Schedule IV.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Credit Agreement Loan Obligations” means the “Loan Obligations” as defined in
the Credit Agreement.

“Credit Agreement Secured Obligations” means the “Obligations” as defined in the
Credit Agreement.

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.

“Event of Default” means an “Event of Default” under and as defined in the
Credit Agreement, the Notes Indenture or any other Other First Lien Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement, dated as of the date hereof, among the Agent, (i) the Administrative
Agent and U.S. Bank National Association, as the Authorized Representative for
the Initial Other First Lien Secured Parties (as defined therein), as the same
may be amended, restated, supplemented or otherwise modified from time to time,
or (ii) any other Permitted Pari Passu Intercreditor Agreement entered into in
replacement thereof.

“First Lien Notes” means the “Notes” as defined in the Notes Indenture.

“Gaming Authorities” means, in any jurisdiction in which any Borrower or any of
its subsidiaries manages or conducts any casino, gaming business or activities,
the applicable gaming board, commission, or other governmental gaming regulatory
body or agency which (a) has, or may at any time after the date hereof have,
jurisdiction over the gaming activities at the property or any successor to such
authority or (b) is, or may at any time after the date hereof be, responsible
for interpreting, administering and enforcing the Gaming Laws.

“Gaming Laws” means all applicable constitutions, treaties, laws, rates,
regulations and orders and statutes pursuant to which any Gaming Authority
possesses regulatory, licensing or permit authority over gaming, gambling or
casino activities and all rules, rulings, orders, ordinances, regulations of any
Gaming Authority applicable to the gambling, casino or gaming business or
activities of any Borrower or any of its subsidiaries in any jurisdiction, as in
effect from time to time, including the policies, interpretations and
administration thereof by the Gaming Authorities.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal

 

3



--------------------------------------------------------------------------------

property of any Pledgor of every kind and nature (other than Accounts) now owned
or hereafter acquired by any Pledgor, including corporate or other business
records, indemnification claims, contract rights (including rights under leases,
whether entered into as lessor or lessee, Swap Agreements and other agreements),
Intellectual Property, goodwill, registrations, franchises, tax refund claims
and any letter of credit, guarantee, claim, security interest or other security
held by or granted to any Pledgor to secure payment by an Account Debtor of any
of the Accounts.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“IP Security Agreement” means those certain intellectual property security
agreements executed in connection with this Agreement, as the same may be from
time to time modified, amended, restated and or supplemented, substantially in
the form attached to this Collateral Agreement as Exhibit IV.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Pledgor, including
inventions, designs, Patents, Copyrights, Trademarks, Patent Licenses, Copyright
Licenses, Trademark Licenses, trade secrets, domain names, confidential or
proprietary technical and business information, know-how, show-how or other data
or information and all related documentation.

“Intercreditor Agreements” means, collectively, the First Lien Intercreditor
Agreement and Second Lien Intercreditor Agreement.

“Liquor Authorities” means, in any jurisdiction in which any Borrower or any of
its subsidiaries sells and distributes liquor, the applicable alcoholic beverage
commission or other Governmental Authority responsible for interpreting,
administering and enforcing the Liquor Laws.

“Liquor Laws” means the laws, rules, regulations and orders applicable to or
involving the sale and distribution of liquor by any Borrower or any of its
subsidiaries in any jurisdiction, as in effect from time to time, including the
policies, interpretations and administration thereof by the applicable Liquor
Authorities.

“Loan Documents” means (a) the Credit Agreement, (b) all Other First Lien
Agreements, (c) the Security Documents and (d) for purposes of Section 5.02 and
Section 7.06 only, the First Lien Intercreditor Agreement.

“Loan Party” means each of the Borrowers, the Subsidiary Loan Parties and each
other Subsidiary of a Borrower that is a party to the Credit Agreement or, any
other Loan Document as a pledgor or a guarantor.

“Mortgaged Properties” means the Real Properties owned or leased by the
Borrowers or any other Pledgor encumbered by one or more Mortgages to secure the
Secured Obligations.

 

4



--------------------------------------------------------------------------------

“Mortgages” means, collectively, the first lien mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignment of leases and rents, and other security
documents delivered from time to time with respect to Mortgaged Properties, as
amended, supplemented or otherwise modified from time to time.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Notes Indenture” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Notes Indenture Documents” means (a) the Notes Indenture, the First Lien Notes,
the Notes Indenture Guarantees, this Agreement and the other Security Documents
in respect of the First Lien Notes and (b) any other related documents or
instruments executed and delivered pursuant to the Notes Indenture or any such
Security Document, in each case, as such documents or instruments may be
amended, restated, supplemented or otherwise modified from time to time.

“Notes Indenture Guarantees” means the “Guarantees” as defined in the Notes
Indenture.

“Notes Obligations” means (a) the due and punctual payment by the Borrowers of
(i) the unpaid principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable as a claim in such
proceeding) on indebtedness under the First Lien Notes and the Notes Indenture,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, and (ii) all other monetary obligations of the
Borrowers to any Secured Party under any of the Notes Indenture Documents,
including obligations to pay fees, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable as a claim in such proceeding),
(b) the due and punctual performance of all other obligations of the Borrowers
under or pursuant to any Notes Indenture Document, and (c) the due and punctual
payment and performance of all the obligations of each other Pledgor under or
pursuant to any Notes Indenture Document.

“Notes Trustee” has the meaning assigned to such term in the recitals of this
Agreement.

“Other First Lien Agreement” means any indenture, including the Notes Indenture
and the First Lien Notes, credit agreement (excluding the Credit Agreement) or
other agreement, document or instrument, pursuant to which any Pledgor has or
will incur Other First Lien Obligations; provided that, in each case, the
Indebtedness thereunder (other than the Notes Obligations) has been designated
as Other First Lien Obligations pursuant to and in accordance with Section 7.23.

“Other First Lien Obligations” means (a) the due and punctual payment by the
Borrowers of (i) the unpaid principal of and interest (including interest
accruing during the pendency

 

5



--------------------------------------------------------------------------------

of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on Indebtedness
under any Other First Lien Agreement, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, and
(ii) all other monetary obligations of the Borrowers to any Secured Party under
any Other First Lien Agreement, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrowers under or pursuant to any Other First Lien Agreement
and (c) the due and punctual payment and performance of all the obligations of
each other Loan Party under or pursuant to any Other First Lien Agreement, in
each case (other than in the case of Notes Obligations), that have been
designated as Other First Lien Obligations pursuant to and in accordance with
Section 7.23. Other First Lien Obligations shall include all Notes Obligations.

“Other First Lien Secured Parties” means, collectively, the holders of Other
First Lien Obligations and any Authorized Representative with respect thereto
including the Notes Trustee and the holders of First Lien Notes.

“Other First Lien Secured Party Consent” means a consent substantially in the
form of Exhibit III to this Agreement executed by the Authorized Representative
of any holders of Other First Lien Obligations pursuant to Section 7.23.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
(a) letters patent of the United States or the equivalent thereof in any other
country, and all applications for letters patent of the United States or the
equivalent thereof in any other country, and (b) all reissues, continuations,
divisions, continuations-in-part or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein, now or hereafter owned by any third
party (including any such rights that such Pledgor has the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all letters patent of the United States or the equivalent thereof
in any other country, and all applications for letters patent of the United
States or the equivalent thereof in any other country, including those listed on
Schedule IV, and (b) all reissues, continuations, divisions,
continuations-in-part or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by an officer of the Company.

“Permitted Liens” means Liens that are (a) not prohibited by Section 6.02 of the
Credit Agreement and (b) not prohibited by any Other First Lien Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

 

6



--------------------------------------------------------------------------------

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Pledgor” means (i) with respect to the Credit Agreement Secured Obligations,
the Borrowers and each Subsidiary Party; (ii) with respect to the Notes
Obligations, the Borrowers and each Subsidiary Party; and (iii) with respect to
any Series of Other First Lien Obligations, the Borrowers and each other
Subsidiary Loan Party, excluding any of the foregoing if such Person or Persons
are not intended to provide collateral with respect to such Series pursuant to
the terms of the Other First Lien Agreement governing such Series.

“Real Property” means, collectively, all right, title and interest (including,
without limitation, any leasehold estate) in and to any and all parcels of or
interests in real property owned in fee or leased by any Borrower or any other
Pledgor, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, and all improvements situated, placed or
constructed upon, or fixed to or incorporated into, or which becomes a component
part of such real property, and appurtenant fixtures incidental to the ownership
or lease thereof.

“Regulation S-X Excluded Collateral” has the meaning assigned to such term in
Section 3.01.

“Rule 3-10” has the meaning assigned to such term in Section 3.01.

“Rule 3-16” has the meaning assigned to such term in Section 3.01.

“Secured Obligations” means, collectively, the Credit Agreement Secured
Obligations and any Other First Lien Obligations (including the Notes
Obligations), or any of the foregoing.

“Secured Parties” means the persons holding any Secured Obligations and in any
event including (i) all Credit Agreement Secured Parties and (ii) all Other
First Lien Secured Parties.

“Security Documents” has the meaning assigned to such term in the Credit
Agreement and the Notes Indenture and any analogous term in any other Other
First Lien Agreement (but, with respect to the Secured Obligations of any
Series, the term Security Documents shall not include any document which by its
terms is solely for the benefit of the holders of one or more other Series of
Secured Obligations and not such Series of Secured Obligations).

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Series” shall have the meaning assigned to such term in the First Lien
Intercreditor Agreement.

 

7



--------------------------------------------------------------------------------

“Subsidiary Party” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use (a) any trademarks, service marks,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations thereof (if any), and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all renewals thereof and (b) all goodwill
associated therewith or symbolized thereby now or hereafter owned by any third
party (including any such rights that such Pledgor has the right to license).

“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations thereof
(if any), and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any State of the
United States or any other country or any political subdivision thereof, and all
renewals thereof, including those listed on Schedule IV and (b) all goodwill
associated therewith or symbolized thereby.

ARTICLE II.

[Intentionally Omitted]

ARTICLE III.

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Pledgor hereby assigns and
pledges to the Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, and hereby grants to the Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, a security interest
in all of such Pledgor’s right, title and interest in, to and under:

(a) the Equity Interests directly owned by it (which such Equity Interests
constituting Pledged Stock on the date hereof shall be listed on Schedule III)
and any other Equity Interests obtained in the future by such Pledgor and any
certificates representing all such Equity Interests (the “Pledged Stock”);
provided that the Pledged Stock shall not include any Excluded Securities or
Excluded Property;

(b) (i) the debt securities currently issued to any Pledgor (which such debt
securities constituting Pledged Debt Securities shall be listed on Schedule
III), (ii) any debt securities in the future issued to such Pledgor and
(iii) the promissory notes and any other instruments, if any, evidencing such
debt securities (the “Pledged Debt Securities”); provided that the Pledged Debt
Securities shall not include any Excluded Securities or Excluded Property;

 

8



--------------------------------------------------------------------------------

(c) subject to Section 3.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other proceeds received in respect of, the securities referred to in
clauses (a) and (b) above;

(d) subject to Section 3.06, all rights and privileges of such Pledgor with
respect to the securities and other property referred to in clauses (a), (b) and
(c) above; and

(e) all proceeds of any of the foregoing (the items referred to in clauses (a)
through (d) above being collectively referred to as the “Pledged Collateral”).

In addition, in the event that Rule 3-10 (“Rule 3-10”) or Rule 3-16 (“Rule
3-16”) of Regulation S-X under the Securities Act of 1933, as amended, as
amended, modified or interpreted by the Securities Exchange Commission (“SEC”),
would require (or is replaced with another rule or regulation, or any other law,
rule or regulation is adopted, which would require) the filing with the SEC (or
any other Governmental Authority) of separate financial statements of any
Borrower or any Subsidiary of a Borrower due to the fact that such Person’s
Equity Interests secure any series of the Other First Lien Obligations affected
thereby then the Equity Interests of such Person (the “Regulation S-X Excluded
Collateral”) will automatically be deemed not to be part of the Collateral
securing such series of Other First Lien Obligations affected thereby, but only
to the extent necessary to not be subject to such requirement and only for so
long as required to not be subject to such requirement. In such event, this
Agreement may be amended or modified, without the consent of any Secured Party,
to the extent necessary to release the Lien on the Regulation S-X Excluded
Collateral in favor of the Agent with respect only to the relevant series of
Other First Lien Obligations. In the event that Rule 3-10 or Rule 3-16 is
amended, modified or interpreted by the SEC to permit (or is replaced with
another rule or regulation, or any other law, rule or regulation is adopted,
which would permit) any Regulation S-X Excluded Collateral to secure the Other
First Lien Obligations in excess of the amount then pledged without the filing
with the SEC (or any other Governmental Authority) of separate financial
statements of such Person, then the Equity Interests of such Person will
automatically be deemed to be a part of the Collateral for the relevant series
of Other First Lien Obligations. For the avoidance of doubt and notwithstanding
anything to the contrary in this Agreement, nothing in this paragraph shall
limit the pledge of such Equity Interests and other securities from securing the
Secured Obligations (other than the relevant series of Other First Lien
Obligations) at all relevant times or from securing any Other First Lien
Obligations that are not in respect of securities subject to regulation by the
SEC. To the extent any proceeds of any collection or sale of Equity Interests
deemed by this paragraph to no longer constitute part of the Collateral for the
relevant series of Other First Lien Obligations are to be applied by the Agent
in accordance with Section 5.02 hereof, such proceeds shall, notwithstanding the
terms of Section 5.02 and the First Lien Intercreditor Agreement, not be applied
to the payment of such series of Other First Lien Obligations.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

9



--------------------------------------------------------------------------------

SECTION 3.02. Delivery of the Pledged Collateral.

(a) Subject to the provisions of Section 7.19, each Pledgor agrees promptly (and
in any event within 45 days after the acquisition (or such longer time as the
Applicable First Lien Representative shall permit in its reasonable discretion))
to deliver or cause to be delivered to the Agent, for the ratable benefit of the
Secured Parties, any and all Pledged Securities to the extent such Pledged
Securities are either (i) Equity Interests in Subsidiaries or (ii) in the case
of promissory notes or other instruments evidencing Indebtedness, are required
to be delivered pursuant to paragraph (b) of this Section 3.02.

(b) Each Pledgor will cause any Indebtedness for borrowed money (other than
Excluded Property) (i) having, in each case, an aggregate principal amount in
excess of $15,000,000 or (ii) payable by any Borrower or any Subsidiary (other
than (1) intercompany Indebtedness incurred in the ordinary course of business
in connection with the cash management operations and intercompany sales of each
Borrower and each Subsidiary or (2) to the extent that a pledge of such
promissory note or instrument would violate applicable law) owed to such Pledgor
by any person to be evidenced by a duly executed promissory note that is pledged
and delivered to the Agent, for the benefit of the Secured Parties, pursuant to
the terms hereof. To the extent any such promissory note is a demand note, each
Pledgor party thereto agrees, if requested by the Agent, to immediately demand
payment thereunder upon an Event of Default specified under Section 7.01(b),
(c), (f), (h) or (i) of the Credit Agreement or under any equivalent provision
of any Other First Lien Agreement, unless such demand would not be commercially
reasonable or would otherwise expose such Pledgor to liability to the maker.

(c) Subject to the provisions of Section 7.19, upon delivery to the Agent,
(i) any Pledged Securities required to be delivered pursuant to the foregoing
paragraphs (a) and (b) of this Section 3.02 shall be accompanied by stock powers
or note powers, as applicable, duly executed in blank or other instruments of
transfer reasonably satisfactory to the Agent and by such other instruments and
documents as the Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral delivered pursuant to the terms of
this Agreement shall be accompanied to the extent necessary to perfect the
security interest in or allow realization on the Pledged Collateral by proper
instruments of assignment duly executed by the applicable Pledgor and such other
instruments or documents as the Agent may reasonably request. Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities,
which schedule shall be attached hereto as Schedule III (or a supplement to
Schedule III, as applicable) and made a part hereof; provided that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Agent, for the
benefit of the Secured Parties, that:

(a) Schedule III correctly sets forth (and, with respect to any Pledged Stock
issued by an issuer that is not a subsidiary of a Borrower, correctly sets
forth, to the knowledge of the relevant Pledgor) the percentage of the issued
and outstanding shares of each class of the Equity Interests of the issuer
thereof represented by such Pledged Stock and includes all Equity Interests,
debt securities and promissory notes or instruments evidencing Indebtedness
required to be (i) pledged in order to satisfy the Collateral Requirement or
(ii) delivered pursuant to Section 3.02(b);

 

10



--------------------------------------------------------------------------------

(b) the Pledged Stock, to the best of each Pledgor’s knowledge, as of the date
hereof, have been duly and validly authorized and issued by the issuers thereof
and are fully paid and nonassessable;

(c) except for the security interests granted hereunder (or otherwise not
prohibited by the Loan Documents), each Pledgor (i) is and, subject to any
transfers made not in violation of the Credit Agreement and each Other First
Lien Agreement, will continue to be the direct owner, beneficially and of
record, of the Pledged Securities indicated on Schedule III as owned by such
Pledgor, (ii) holds the same free and clear of all Liens, other than Permitted
Liens, (iii) will make no assignment, pledge, hypothecation or transfer of, or
create or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than pursuant to a transaction not prohibited by the Credit
Agreement and each Other First Lien Agreement and other than Permitted Liens,
and (iv) subject to the rights of such Pledgor under the Loan Documents to
dispose of Pledged Collateral, will use commercially reasonable efforts to
defend its title or interest thereto or therein against any and all Liens (other
than Permitted Liens), however arising, of all persons;

(d) other than as set forth in the Credit Agreement or the schedules thereto or
the Notes Indenture or any offering circular related thereto or, after the
termination of the Credit Agreement, the Notes Indenture and the First Lien
Intercreditor Agreement, in any Other First Lien Agreement, and except for
restrictions and limitations imposed by the Loan Documents, Gaming Laws, or
securities laws generally, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter, by-law, memorandum of association or articles of association provisions
or contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Agent of rights and
remedies hereunder other than under applicable Gaming Laws;

(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) other than as set forth in the Credit Agreement or the schedules thereto or
the Notes Indenture or any offering circular related thereto or, after the
termination of the Credit Agreement, the Notes Indenture and the First Lien
Intercreditor Agreement, in any Other First Lien Agreement and as required under
Gaming Laws, as of the date hereof, no consent or approval of any Governmental
Authority, any securities exchange or any other person was or is necessary to
the validity of the pledge effected hereby (other than such as have been
obtained and are in full force and effect);

 

11



--------------------------------------------------------------------------------

(g) by virtue of the execution and delivery by the Pledgors of this Agreement
and the Intercreditor Agreements, when any Pledged Securities are delivered to
the Agent, for the benefit of the Secured Parties, in accordance with this
Agreement and the Intercreditor Agreements and a financing statement naming the
Agent as the secured party and covering the Pledged Collateral to which such
Pledged Securities relate is filed in the appropriate filing office pursuant to
Section 4.02(b), the Agent will obtain, for the benefit of the Secured Parties,
a legal, valid and perfected lien upon and security interest in such Pledged
Securities under the applicable Uniform Commercial Code, subject only to
Permitted Liens, as security for the payment and performance of the Secured
Obligations to the extent such perfection is governed by the applicable Uniform
Commercial Code; and

(h) Subject to Section 7.19, the pledge effected hereby is effective to vest in
the Agent, for the benefit of the Secured Parties, the rights of the Agent in
the Pledged Collateral as set forth herein.

SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests.

(a) Each interest in any limited liability company or limited partnership
Controlled by any Pledgor, pledged hereunder and represented by a certificate,
shall be a “security” within the meaning of Article 8 of the New York UCC and
shall be governed by Article 8 of the New York UCC, and each such interest shall
at all times hereafter be represented by a certificate.

(b) Each interest in any limited liability company or limited partnership
Controlled by a Pledgor, pledged hereunder and not represented by a certificate
shall not be a “security” within the meaning of Article 8 of the New York UCC
and shall not be governed by Article 8 of the New York UCC (or other applicable
Uniform Commercial Code in effect in another jurisdiction), and the Pledgors
shall at no time elect to treat any such interest as a “security” within the
meaning of Article 8 of the New York UCC or issue any certificate representing
such interest, unless the applicable Pledgor provides prior notification to the
Agent of such election and promptly delivers any such certificate to the Agent
pursuant to the terms hereof.

SECTION 3.05. Registration in Nominee Name; Denominations. The Agent, on behalf
of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the applicable
Pledgor, endorsed or assigned in blank or in favor of the Agent or, if an Event
of Default shall have occurred and be continuing, in its own name as pledgee or
the name of its nominee (as pledgee or as sub-agent). Upon the occurrence and
during the continuance of an Event of Default, each Pledgor will promptly give
to the Agent copies of any notices or other communications received by it with
respect to Pledged Securities registered in the name of such Pledgor. If an
Event of Default shall have occurred and be continuing, the Agent shall have the
right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement. Each Pledgor shall use its commercially reasonable efforts to
cause any Subsidiary

 

12



--------------------------------------------------------------------------------

that is not a party to this Agreement to comply with a request by the Agent,
pursuant to this Section 3.05, to exchange certificates representing Pledged
Securities of such Subsidiary for certificates of smaller or larger
denominations.

SECTION 3.06. Voting Rights; Dividends and Interest, etc.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Agent shall have given written notice to the relevant Pledgors of the
Agent’s intention to exercise its rights hereunder:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose not prohibited by the terms of this Agreement, the
Credit Agreement and the other Loan Documents provided that, except as not
prohibited by the Credit Agreement, the Notes Indenture or any Other First Lien
Agreement, such rights and powers shall not be exercised in any manner that
could materially and adversely affect the rights and remedies of any of the
Agent or the other Secured Parties under this Agreement, the Credit Agreement or
any other Loan Document or the ability of the Secured Parties to exercise the
same.

(ii) The Agent shall promptly execute and deliver to each Pledgor, or cause to
be executed and delivered to such Pledgor, all such proxies, powers of attorney
and other instruments as such Pledgor may reasonably request for the purpose of
enabling such Pledgor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Securities, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Pledgor, shall be promptly (and in any event within 45
days of their receipt (or such longer time as the Applicable First Lien
Representative shall permit in its reasonable discretion)) delivered to the
Agent, for the ratable benefit of the Secured Parties, in the same form as so
received (endorsed in a manner reasonably satisfactory to the Agent).

(b) Upon the occurrence and during the continuance of an Event of Default and
after written notice by the Agent to the relevant Pledgors of the Agent’s
intention to exercise its rights hereunder, all rights of any Pledgor to
dividends, interest, principal or other distributions that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.06

 

13



--------------------------------------------------------------------------------

shall cease, and all such rights shall thereupon become vested, for the benefit
of the Secured Parties, in the Agent, which shall have the sole and exclusive
right and authority to receive and retain such dividends, interest, principal or
other distributions. All dividends, interest, principal or other distributions
received by any Pledgor contrary to the provisions of this Section 3.06 shall
not be commingled by such Pledgor with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Agent, for the benefit of the Secured Parties, and shall be
forthwith delivered to the Agent, for the benefit of the Secured Parties, in the
same form as so received (endorsed in a manner reasonably satisfactory to the
Agent). Any and all money and other property paid over to or received by the
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Agent in an account to be established by the Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of
Section 5.02. After all Events of Default have been cured or waived and the
Company has delivered to the Agent a certificate to that effect, the Agent shall
promptly repay to each Pledgor (without interest) all dividends, interest,
principal or other distributions that such Pledgor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 3.06 and
that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after written notice by the Agent to the relevant Pledgors of the Agent’s
intention to exercise its rights hereunder, subject to applicable Gaming Laws,
all rights of any Pledgor to exercise the voting and/or consensual rights and
powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section 3.06, and the obligations of the Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Agent, for the benefit of the Secured Parties, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers; provided that, unless otherwise directed by the Applicable First Lien
Representative, the Agent shall have the right from time to time following and
during the continuance of an Event of Default to permit the Pledgors to exercise
such rights. After all Events of Default have been cured or waived and the
Company has delivered to the Agent a certificate to that effect, all rights of
any Pledgor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to paragraph (a)(i) of this Section 3.06, and the
obligations of the Agent under paragraph (a)(ii) of this Section 3.06, shall in
each case be reinstated.

(d) Any notice given by the Agent to the Pledgors suspending their rights under
paragraph (a) of this Section 3.06 (i) may be given by telephone if promptly
confirmed in writing, (ii) may be given to one or more of the Pledgors at the
same or different times and (iii) may suspend the rights of the Pledgors under
paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Agent’s rights to give additional
notices from time to time suspending other rights so long as an Event of Default
has occurred and is continuing.

 

14



--------------------------------------------------------------------------------

ARTICLE IV.

Security Interests in Personal Property

SECTION 4.01. Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Secured Obligations when due, each Pledgor hereby assigns and pledges to the
Agent, its successors and assigns, for the ratable benefit of the Secured
Parties, and hereby grants to the Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, a security interest (the “Security
Interest”) in all right, title and interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Pledgor or in which such Pledgor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all Fixtures;

(vii) all General Intangibles;

(viii) all Instruments;

(ix) all Intellectual Property;

(x) all Inventory;

(xi) all Investment Property other than the Pledged Collateral;

(xii) all Letter of Credit Rights;

(xiii) all Commercial Tort Claims individually in excess of $10,000,000, as
described on Schedule II hereto;

(xiv) all books and records pertaining to the Article 9 Collateral; and

(xv) to the extent not otherwise included, all proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing;

 

15



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, this Agreement shall not constitute a grant of a security interest in
(and the Article 9 Collateral shall not include), and the other provisions of
the Loan Documents, the Notes Indenture Documents and any Other First Lien
Agreement with respect to Collateral need not be satisfied with respect to, the
Excluded Securities and the Excluded Property. In addition, for the avoidance of
doubt, the provisions of Section 9.22 of the Credit Agreement and 7.24 of this
Agreement shall apply to all the terms and provisions of this Agreement.

(b) Each Pledgor hereby irrevocably authorizes the Agent at any time and from
time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that contain the information required
by Article 9 of the Uniform Commercial Code of each applicable jurisdiction for
the filing of any financing statement or amendment, including (i) whether such
Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates and (iii) a description of
collateral that describes such property in any other manner as the Agent may
reasonably determine is necessary or advisable to ensure the perfection of the
security interest in the Article 9 Collateral granted under this Agreement,
including describing such property as “all assets” or “all property” or words of
similar effect. Each Pledgor agrees to provide such information to the Agent
promptly upon request.

The Agent is further authorized to file with the United States Patent and
Trademark Office or United States Copyright Office (or any successor office)
such documents as may be reasonably necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Pledgor in such Pledgor’s United States registered or
pending Patents, Trademarks and Copyrights, without the signature of any
Pledgor, and naming any Pledgor or the Pledgors as debtors and the Agent as
secured party. Notwithstanding anything to the contrary herein, no Pledgor shall
be required to take any action under the laws of any jurisdiction other than the
United States of America for the purpose of perfecting the Security Interest in
any Article 9 Collateral of such Pledgor constituting Patents, Trademarks or
Copyrights or any other assets.

(c) The Security Interest is granted as security only and shall not subject the
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Pledgor with respect to or arising out of the
Article 9 Collateral.

(d) Notwithstanding anything to the contrary in this Agreement, none of the
Pledgors shall be required to enter into any control agreements or control,
lockbox or similar arrangements with respect to any Deposit Accounts, Securities
Accounts, Commodities Accounts or any other assets (other than the delivery of
Pledged Securities to the Collateral Agent to the extent required by Article
III).

 

16



--------------------------------------------------------------------------------

SECTION 4.02. Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Agent and the Secured Parties that:

(a) Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder, except where the failure to have such rights and title would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and has full power and authority to grant to the Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other person as of the date
hereof other than any consent or approval that has been obtained and is in full
force and effect or has otherwise been disclosed herein or in the Credit
Agreement and the schedules thereto or the Notes Indenture and any offering
circular related thereto or, after the termination of the Credit Agreement, the
Notes Indenture and the First Lien Intercreditor Agreement, in the Other First
Lien Agreements.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Pledgor, is correct and complete, in all material respects, as of the Closing
Date. Uniform Commercial Code financing statements (including fixture filings,
as applicable) or other appropriate filings, recordings or registrations
containing a description of the Article 9 Collateral have been prepared by the
Agent based upon the information provided to the Agent in the Perfection
Certificate for filing in each governmental, municipal or other office specified
in Schedule 4 to the Perfection Certificate (or specified by notice from the
Company to the Agent after the Closing Date in the case of filings, recordings
or registrations required by Section 5.10 of the Credit Agreement or, after the
termination of the Credit Agreement and the First Lien Intercreditor Agreement,
any equivalent provision of each Other First Lien Agreement), and constitute all
the filings, recordings and registrations (other than filings required to be
made in the United States Patent and Trademark Office and the United States
Copyright Office in order to perfect the Security Interest in Article 9
Collateral consisting of United States issued Patents, United States registered
Trademarks and United States registered Copyrights) that are necessary to
publish notice of and protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Agent (for the benefit of the
Secured Parties) in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments. Each Pledgor represents and warrants
that IP Security Agreements executed by the applicable Pledgors containing a
description of all Article 9 Collateral consisting of Intellectual Property with
respect to issued United States Patents (and Patents for which applications are
pending), registered United States Trademarks (and Trademarks for which
registration applications are pending) and registered United States Copyrights
(and Copyrights for which registration applications are pending) has been
delivered to the Agent for recording with the United States Patent and Trademark
Office and the United States Copyright Office pursuant to 35 U.S.C. § 261, 15
U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable,
to protect the validity of and to establish a legal, valid and perfected
security interest in favor of the Agent, for the benefit of the Secured Parties,
in respect

 

17



--------------------------------------------------------------------------------

of all Article 9 Collateral consisting of such Intellectual Property in which a
security interest may be perfected by recording with the United States Patent
and Trademark Office and the United States Copyright Office, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Article 9 Collateral consisting of
Patents, Trademarks and Copyrights (or registration or application for
registration thereof) acquired or developed after the Closing Date).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) subject
to Section 4.02(b), a security interest that shall be perfected in all Article 9
Collateral in which a security interest may be perfected upon the receipt and
recording of the IP Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable. The
Security Interest is and shall be prior to any other Lien on any of the
Article 9 Collateral other than Permitted Liens.

(d) The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens. None of the Pledgors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Pledgor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with the United States Patent and Trademark Office or the
United States Copyright Office or (iii) any assignment in which any Pledgor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Permitted Liens.

(e) None of the Pledgors holds any Commercial Tort Claim individually in excess
of $10,000,000 as of the Closing Date except as indicated on the Perfection
Certificate.

(f) Except as set forth in the Perfection Certificate, as of the Closing Date,
all Accounts owned by the Pledgors have been originated by the Pledgors and all
Inventory owned by the Pledgors has been acquired by the Pledgors in the
ordinary course of business.

SECTION 4.03. Covenants.

(a) Each Pledgor agrees promptly (and in any event within 10 days thereof, or
such longer period of time as may be agreed by the Agent) to notify the Agent in
writing of any change (i) in its legal name, (ii) in its identity or type of
organization or corporate structure,

 

18



--------------------------------------------------------------------------------

(iii) in its Federal Taxpayer Identification Number or organizational
identification number or (iv) in its jurisdiction of organization. Each Pledgor
agrees promptly to provide the Agent with certified organizational documents
reflecting any of the changes described in the immediately preceding sentence.
Each Pledgor agrees not to effect or permit any change referred to in the first
sentence of this paragraph (a) unless all filings have been made, or will have
been made within any applicable statutory period, under the Uniform Commercial
Code or otherwise that are required in order for the Agent to continue at all
times following such change to have a valid, legal and perfected first priority
security interest in all the Article 9 Collateral, for the benefit of the
Secured Parties. Each Pledgor agrees promptly to notify the Agent if any
material portion of the Article 9 Collateral owned or held by such Pledgor is
damaged or destroyed.

(b) Subject to the rights of such Pledgor under the Loan Documents to dispose of
Collateral, each Pledgor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Agent, for the benefit of the Secured
Parties, in the Article 9 Collateral and the priority thereof against any Lien
that is not a Permitted Lien.

(c) Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Agent may from time to time reasonably request to better
assure, preserve, protect and perfect the Security Interest and the rights and
remedies created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement and the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith.

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Agent, with prompt notice thereof to the Pledgors, to supplement this
Agreement by supplementing Schedule IV or adding additional schedules hereto to
specifically identify any asset or item that may constitute Copyrights, Patents
or Trademarks; provided that any Pledgor shall have the right, exercisable
within 90 days after it has been notified by the Agent of the specific
identification of such Collateral, to advise the Agent in writing of any
inaccuracy of the representations and warranties made by such Pledgor hereunder
with respect to such Collateral. Each Pledgor agrees that it will use its
commercially reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct with respect to such Collateral within 90 days after the date it has
been notified by the Agent of the specific identification of such Collateral.

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Agent shall have the right to verify under reasonable procedures
the validity, amount, quality, quantity, value, condition and status of, or any
other matter relating to, the Article 9 Collateral, including, in the case of
Accounts or Article 9 Collateral in the possession of any third person, by
contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Agent shall have
the right to share any information it gains from such inspection or verification
with any Secured Party.

(e) At its option, the Agent may discharge any past due taxes, assessments,
charges, fees, Liens, security interests or other encumbrances at any time
levied or placed on the

 

19



--------------------------------------------------------------------------------

Article 9 Collateral and that is not a Permitted Lien, and may pay for the
maintenance and preservation of the Article 9 Collateral to the extent any
Pledgor fails to do so as required by the Credit Agreement, each Other First
Lien Agreement or this Agreement, and each Pledgor jointly and severally agrees
to reimburse the Agent on demand for any reasonable and documented payment made
or any reasonable and documented out-of-pocket expense incurred by the Agent
pursuant to the foregoing authorization; provided, however, that nothing in this
Section 4.03(e) shall be interpreted as excusing any Pledgor from the
performance of, or imposing any obligation on the Agent or any Secured Party to
cure or perform, any covenants or other promises of any Pledgor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

(f) Each Pledgor (rather than the Agent or any Secured Party) shall remain
liable for the observance and performance of all the conditions and obligations
to be observed and performed by it under each contract, agreement or instrument
relating to the Article 9 Collateral and each Pledgor jointly and severally
agrees to indemnify and hold harmless the Agent and the Secured Parties from and
against any and all liability for such performance.

(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as not prohibited by the Credit
Agreement and any Other First Lien Agreement. None of the Pledgors shall make or
permit to be made any transfer of the Article 9 Collateral and each Pledgor
shall remain at all times in possession of the Article 9 Collateral owned by it,
except as not prohibited by the Credit Agreement and any Other First Lien
Agreement. Notwithstanding the foregoing, if the Agent shall have notified the
Pledgors that an Event of Default under clause (b), (c), (h) or (i) of
Section 7.01 of the Credit Agreement or the equivalent provisions of any Other
First Lien Agreement shall have occurred and be continuing, and during the
continuance thereof, the Pledgors shall not sell, convey, lease, assign,
transfer or otherwise dispose of any Article 9 Collateral to the extent
requested by the Agent (which notice may be given by telephone if promptly
confirmed in writing).

(h) None of the Pledgors will, without the Agent’s prior written consent (which
consent shall not be unreasonably withheld), grant any extension of the time of
payment of any Accounts included in the Article 9 Collateral, compromise,
compound or settle the same for less than the full amount thereof, release,
wholly or partly, any person liable for the payment thereof or allow any credit
or discount whatsoever thereon, other than extensions, credits, discounts,
compromises or settlements granted or made in the ordinary course of business
and consistent with prudent business practices, except as not prohibited by the
Credit Agreement and any Other First Lien Agreement.

(i) Each Pledgor irrevocably makes, constitutes and appoints the Agent (and all
officers, employees or agents designated by the Agent) as such Pledgor’s true
and lawful agent (and attorney-in-fact) for the purpose, during the continuance
of an Event of Default, of making, settling and adjusting claims in respect of
Article 9 Collateral under policies of insurance, endorsing the name of such
Pledgor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Pledgor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
by the Loan Documents or to pay any premium

 

20



--------------------------------------------------------------------------------

in whole or part relating thereto, the Agent may, without waiving or releasing
any obligation or liability of the Pledgors hereunder or any Event of Default,
in its sole discretion, obtain and maintain such policies of insurance and pay
such premium and take any other actions with respect thereto as the Agent
reasonably deems advisable. All sums disbursed by the Agent in connection with
this Section 4.03(i), including reasonable and documented attorneys’ fees, court
costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Pledgors to the Agent and shall be additional Secured Obligations
secured hereby.

SECTION 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Agent to enforce, for the
benefit of the Secured Parties, the Agent’s security interest in the Article 9
Collateral, each Pledgor agrees, in each case at such Pledgor’s own expense, to
take the following actions with respect to the following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time own
or acquire any Instruments or Tangible Chattel Paper evidencing an amount in
excess of $15,000,000, such Pledgor shall forthwith endorse, assign and deliver
the same to the Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Agent may from time to time reasonably request.

(b) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $10,000,000,
such Pledgor shall promptly notify the Agent thereof in a writing signed by such
Pledgor, including a summary description of such claim, and grant to the Agent
in writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Agent.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as permitted by the Credit Agreement and, after the termination of the
Credit Agreement and the First Lien Intercreditor Agreement, each Other First
Lien Agreement:

(a) Each Pledgor agrees that it will not knowingly do any act or omit to do any
act (and will exercise commercially reasonable efforts to prevent its licensees
from doing any act or omitting to do any act) whereby any Patent material to the
normal conduct of such Pledgor’s business may become prematurely invalidated or
dedicated to the public, and agrees that it shall take commercially reasonable
steps with respect to any material products covered by any such Patent as
necessary and sufficient to establish and preserve its rights under applicable
patent laws.

(b) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each Trademark material to the normal
conduct of such Pledgor’s business, (i) maintain such Trademark in full force
free from any adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of federal or foreign registration or
claim of trademark or service mark as required under applicable law and (iv) not
knowingly use or knowingly permit its licensees’ use of such Trademark in
violation of any third-party rights.

 

21



--------------------------------------------------------------------------------

(c) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Pledgor’s business that it
publishes, displays and distributes, use copyright notice as required under
applicable copyright laws.

(d) Each Pledgor shall notify the Agent promptly if it knows that any Patent,
Trademark or Copyright material to the normal conduct of such Pledgor’s business
may imminently become abandoned, lost or dedicated to the public, or of any
materially adverse determination or development, excluding office actions and
similar determinations or developments, in the United States Patent and
Trademark Office, United States Copyright Office, any court or any similar
office of any country, regarding such Pledgor’s ownership of any such material
Patent, Trademark or Copyright or its right to register or to maintain the same.

(e) Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Agent on an annual basis at the time of delivery
of financial statements for such year (commencing with the financial statements
for the fiscal year ended December 31, 2014) of each application by itself, or
through any agent, employee, licensee or designee, for any Patent with the
United States Patent and Trademark Office and each registration of any Trademark
or Copyright with the United States Patent and Trademark Office, the United
States Copyright Office or any comparable office or agency in any other country
filed during the preceding twelve-month period, and (ii) upon the reasonable
request of the Agent, execute and deliver any and all agreements, instruments,
documents and papers as the Agent may reasonably request to evidence the Agent’s
security interest in such United States federally registered or pending Patent,
Trademark or Copyright.

(f) Each Pledgor shall exercise its reasonable business judgment consistent with
the practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any comparable office or agency in
any other country with respect to maintaining and pursuing each material
application relating to any Patent, Trademark and/or Copyright (and obtaining
the relevant grant or registration) material to the normal conduct of such
Pledgor’s business and to maintain (i) each issued Patent and (ii) the
registrations of each Trademark and each Copyright that is material to the
normal conduct of such Pledgor’s business, including, when applicable and
necessary in such Pledgor’s reasonable business judgment, timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if any Pledgor believes necessary in its
reasonable business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

(g) In the event that any Pledgor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the normal
conduct of its business has been or is about to be materially infringed,
misappropriated or diluted by a third party, such Pledgor shall promptly notify
the Agent and shall, if such Pledgor deems it necessary in its reasonable
business judgment, promptly sue and recover any and all damages, and take such
other actions as are reasonably appropriate under the circumstances.

(h) Upon and during the continuance of an Event of Default, at the request of
the Agent, each Pledgor shall use commercially reasonable efforts to obtain all
requisite consents or approvals from the licensor under each Copyright License,
Patent License or Trademark License to effect the assignment of all such
Pledgor’s right, title and interest thereunder to (in the Agent’s sole
discretion) the designee of the Agent or the Agent.

 

22



--------------------------------------------------------------------------------

ARTICLE V.

Remedies

SECTION 5.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, subject to applicable Gaming Laws, each
Pledgor agrees to deliver each item of Collateral to the Agent on demand, and it
is agreed that the Agent shall have the right to take any of or all the
following actions at the same or different times: (a) with respect to any
Article 9 Collateral consisting of Intellectual Property, on demand, to cause
the Security Interest to become an assignment, transfer and conveyance of any of
or all such Article 9 Collateral by the applicable Pledgors to the Agent or to
license or sublicense (subject to any obligation to maintain the quality of
goods and services provided under any Trademark consistent with the quality of
such goods and services provided by the Pledgors immediately prior to such Event
of Default), whether general, special or otherwise, and whether on an exclusive
or a nonexclusive basis, any such Article 9 Collateral throughout the world on
such terms and conditions and in such manner as the Agent shall determine (other
than in violation of any then-existing licensing arrangements to the extent that
waivers thereunder cannot be obtained) and (b) with or without legal process and
with or without prior notice or demand for performance, to take possession of
the Article 9 Collateral and without liability for trespass to the applicable
Pledgor to enter any premises where the Article 9 Collateral may be located for
the purpose of taking possession of or removing the Article 9 Collateral and,
generally, to exercise any and all rights afforded to a secured party under the
applicable Uniform Commercial Code or other applicable law. Without limiting the
generality of the foregoing, each Pledgor agrees that the Agent shall have the
right, subject to the requirements of applicable law, to sell or otherwise
dispose of all or any part of the Collateral at a public or private sale or at
any broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Agent shall deem appropriate. The Agent shall be
authorized in connection with any sale of a security (if it deems it advisable
to do so) pursuant to the foregoing to restrict the prospective bidders or
purchasers to persons who represent and agree that they are purchasing such
security for their own account, for investment, and not with a view to the
distribution or sale thereof. Upon consummation of any such sale of Collateral
pursuant to this Section 5.01 the Agent shall have the right to assign, transfer
and deliver to the purchaser or purchasers thereof the Collateral so sold. Each
such purchaser at any such sale shall hold the property sold absolutely, free
from any claim or right on the part of any Pledgor, and each Pledgor hereby
waives and releases (to the extent permitted by law) all rights of redemption,
stay, valuation and appraisal that such Pledgor now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted.

The Agent shall give the applicable Pledgors 10 days’ written notice (which each
Pledgor agrees is reasonable notice within the meaning of Section 9-611 of the
New York UCC or its equivalent in other jurisdictions) of the Agent’s intention
to make any sale of Collateral. Such notice, in the case of a public sale, shall
state the time and place for such sale and, in the

 

23



--------------------------------------------------------------------------------

case of a sale at a broker’s board or on a securities exchange, shall state the
board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Agent may fix and
state in the notice (if any) of such sale. At any such sale, the Collateral, or
the portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Agent may (in its sole and absolute discretion)
determine. The Agent shall not be obligated to make any sale of any Collateral
if it shall determine not to do so, regardless of the fact that notice of sale
of such Collateral shall have been given. The Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In the case of any sale of all or any part
of the Collateral made on credit or for future delivery, the Collateral so sold
may be retained by the Agent until the sale price is paid by the purchaser or
purchasers thereof, but the Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may be
sold again upon notice given in accordance with provisions above. At any public
(or, to the extent permitted by law, private) sale made pursuant to this
Section 5.01, any Secured Party may bid for or purchase for cash, free (to the
extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Pledgor (all such rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Pledgor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Agent shall be free to carry out such sale pursuant to such agreement and no
Pledgor shall be entitled to the return of the Collateral or any portion thereof
subject thereto, notwithstanding the fact that after the Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Secured Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Agent may proceed by a suit or suits
at law or in equity to foreclose under this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

SECTION 5.02. Application of Proceeds. The Agent shall, subject to the
Intercreditor Agreements including Section 1.01(b) of the First Lien
Intercreditor Agreement, promptly apply the proceeds, moneys or balances of any
collection or sale of Collateral realized through the exercise by the Agent of
its remedies hereunder, as well as any Collateral consisting of cash at any time
when remedies are being exercised hereunder, as follows:

FIRST, to the payment of all fees and reasonable costs and expenses incurred by
the Agent in connection with such collection or sale or otherwise in connection
with this Agreement, any Loan Document or any of the Secured Obligations,
including all court costs and the reasonable fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Agent hereunder or
under any other Loan Document on behalf of any Pledgor and any other reasonable
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;

 

24



--------------------------------------------------------------------------------

SECOND, to the payment in full of the Secured Obligations secured by such
Collateral (the amounts so applied to be distributed among the Secured Parties
pro rata based on the respective amounts of such Secured Obligations owed to
them on the date of any such distribution (or in accordance with such other
method of distribution as may be set forth in the First Lien Intercreditor
Agreement); and

THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Agent shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Agreement. Upon any
sale of Collateral by the Agent (including pursuant to a power of sale granted
by statute or under a judicial proceeding), the receipt of the purchase money by
the Agent or of the officer making the sale shall be a sufficient discharge to
the purchaser or purchasers of the Collateral so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Agent or such officer or be answerable in any
way for the misapplication thereof.

SECTION 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Agent to exercise rights and remedies under this Agreement at such
time as the Agent shall be lawfully entitled to exercise such rights and
remedies, each Pledgor hereby grants to (in the Agent’s sole discretion) a
designee of the Agent or the Agent, for the benefit of the Secured Parties, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to any Pledgor) to use, license or sublicense (subject to any
obligation to maintain the quality of goods and services provided under any
Trademark consistent with the quality of such goods and services provided by the
Pledgors immediately prior to such Event of Default) any of the Article 9
Collateral consisting of Intellectual Property now owned or hereafter acquired
by such Pledgor, wherever the same may be located, and including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof, the right to prosecute and maintain all
Intellectual Property and the right to sue for past infringement of the
Intellectual Property. The use of such license by the Agent may be exercised, at
the option of the Agent, upon the occurrence and during the continuation of an
Event of Default; provided that any license, sublicense or other transaction
entered into by the Agent in accordance herewith shall be binding upon the
Pledgors notwithstanding any subsequent cure of an Event of Default.

SECTION 5.04. Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Agent if the Agent were to attempt to dispose
of all or any part of the Pledged Collateral, and might also limit the extent to
which or the manner in which any subsequent transferee of any Pledged Collateral

 

25



--------------------------------------------------------------------------------

could dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Agent in any attempt to dispose of all or part of the
Pledged Collateral under applicable Blue Sky or other state securities laws or
similar laws analogous in purpose or effect. Each Pledgor acknowledges and
agrees that in light of such restrictions and limitations, the Agent, in its
sole and absolute discretion, (a) may proceed to make such a sale whether or not
a registration statement for the purpose of registering such Pledged Collateral
or part thereof shall have been filed under the Federal Securities Laws or, to
the extent applicable, Blue Sky or other state securities laws and (b) may
approach and negotiate with a single potential purchaser to effect such sale.
Each Pledgor acknowledges and agrees that any such sale might result in prices
and other terms less favorable to the seller than if such sale were a public
sale without such restrictions. In the event of any such sale, the Agent shall
incur no responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Agent, in its sole and absolute discretion, may
in good faith deem reasonable under the circumstances, notwithstanding the
possibility that a substantially higher price might have been realized if the
sale were deferred until after registration as aforesaid or if more than a
single purchaser were approached. The provisions of this Section 5.04 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the Agent
sells.

SECTION 5.05. Registration, etc. Each Pledgor agrees that, upon the occurrence
and during the continuance of an Event of Default, if for any reason the Agent
desires to sell any of the Pledged Collateral at a public sale, subject to
applicable Gaming Laws, it will, at any time and from time to time, upon the
written request of the Agent, use its commercially reasonable efforts to take or
to cause the issuer of such Pledged Collateral to take such action and prepare,
distribute and/or file such documents, as are required or advisable in the
reasonable opinion of counsel for the Agent to permit the public sale of such
Pledged Collateral. Each Pledgor further agrees to indemnify, defend and hold
harmless the Agent, each other Secured Party, any underwriter and their
respective officers, directors, affiliates and controlling persons from and
against all loss, liability, expenses, costs of counsel (including reasonable
fees and expenses to the Agent of legal counsel), and claims (including the
costs of investigation) that they may incur insofar as such loss, liability,
expense or claim arises out of or is based upon any alleged untrue statement of
a material fact contained in any prospectus (or any amendment or supplement
thereto) or in any notification or offering circular, or arises out of or is
based upon any alleged omission to state a material fact required to be stated
therein or necessary to make the statements in any thereof not misleading,
except insofar as the same may have been caused by any untrue statement or
omission based upon information furnished in writing to such Pledgor or the
issuer of such Pledged Collateral by the Agent or any other Secured Party
expressly for use therein. Each Pledgor further agrees, upon such written
request referred to above, to use its commercially reasonable efforts to
qualify, file or register, or cause the issuer of such Pledged Collateral to
qualify, file or register, any of the Pledged Collateral under the Blue Sky or
other securities laws of such states as may be reasonably requested by the Agent
and keep effective, or cause to be kept effective, all such qualifications,
filings or registrations. Each Pledgor will bear all costs and expenses of
carrying out its obligations under this Section 5.05. Each Pledgor acknowledges
that there is no adequate remedy at law for failure by it to comply with the
provisions of this Section 5.05 only and that such failure would not be
adequately compensable in damages and, therefore, agrees that its agreements
contained in this Section 5.05 may be specifically enforced.

 

26



--------------------------------------------------------------------------------

ARTICLE VI.

[Intentionally Omitted]

ARTICLE VII.

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement (whether or not then in effect) and all
notices to any holder of obligations under any Other First Lien Agreements, at
its address set forth in the Other First Lien Secured Party Consent or in the
First Lien Intercreditor Agreement, as such address may be changed by written
notice to the Agent and the Company. All communications and notices hereunder to
any Subsidiary Party shall be given to it in care of the Company, with such
notice to be given as provided in Section 9.01 of the Credit Agreement (whether
or not then in effect).

SECTION 7.02. Security Interest Absolute. All rights of the Agent hereunder, the
Security Interest, the security interest in the Pledged Collateral and all
obligations of each Pledgor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of any Loan Document,
any agreement with respect to any of the Secured Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from any Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Secured Obligations or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Pledgor in respect of the Secured Obligations or this
Agreement (other than a defense of payment or performance).

SECTION 7.03. Limitation by Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law or regulation (including any
Gaming Law or Liquor Law), and all the provisions of this Agreement are intended
to be subject to all applicable mandatory provisions of law or regulation
(including any Gaming Law or Liquor Law) that may be controlling and to be
limited to the extent necessary so that they shall not render this Agreement
invalid, unenforceable, in whole or in part, or not entitled to be recorded,
registered or filed under the provisions of any applicable law or regulation
(including any Gaming Law or Liquor Law).

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Agent and a counterpart
hereof shall have been executed on behalf of the Agent, and thereafter shall be
binding upon such party and the Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such party, the Agent and the
other Secured Parties and their respective permitted successors and assigns,
except that no party shall have the right to assign or transfer its rights or
obligations hereunder or any

 

27



--------------------------------------------------------------------------------

interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated by this Agreement or the Credit
Agreement and the Notes Indenture or, after the termination of the Credit
Agreement, the Notes Indenture and the First Lien Intercreditor Agreement, any
Other First Lien Agreement. This Agreement shall be construed as a separate
agreement with respect to each party and may be amended, modified, supplemented,
waived or released with respect to any party without the approval of any other
party and without affecting the obligations of any other party hereunder.

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective permitted
successors and assigns. The Agent hereunder shall at all times be the same
person that is the “Collateral Agent” under the First Lien Intercreditor
Agreement. Written notice of resignation by the “Collateral Agent” pursuant to
the First Lien Intercreditor Agreement shall also constitute notice of
resignation as the Agent under this Agreement. Upon the acceptance of any
appointment as the “Collateral Agent” under the First Lien Intercreditor
Agreement by a successor “Collateral Agent,” that successor “Collateral Agent”
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent pursuant hereto.

SECTION 7.06. Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Agent shall be entitled to reimbursement
of its expenses incurred hereunder as provided in Section 9.05 of the Credit
Agreement and the equivalent provision of each Other First Lien Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Pledgor jointly and severally agrees to indemnify the Agent and
the other Indemnitees (as defined in Section 9.05 of the Credit Agreement) (or
such equivalent term as may be used in any Other First Lien Agreement) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements (limited to not more than one counsel, plus, if necessary, one
local counsel per jurisdiction) (except the allocated costs of in-house
counsels), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of, (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Transactions and
other transactions contemplated hereby (including in connection with the
appointment of any successor Agent in accordance with the applicable Loan
Documents and in connection with any filings, registrations or any other actions
to be taken to reflect the security interest of such successor Agent), (ii) the
use of proceeds of the Loans or any Other First Lien Obligations or the use of
any Letter of Credit or (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, or to the Collateral, whether or not any
Indemnitee is a party thereto and regardless of whether such matter is initiated
by a third party or any Pledgor; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment

 

28



--------------------------------------------------------------------------------

to have resulted from (1) the gross negligence or willful misconduct of such
Indemnitee (for purpose of this proviso only, each of the Agent, and any Secured
Party shall be treated as several and separate Indemnitees, but each of them
together with its respective Related Parties, shall be treated as a single
Indemnitee) or (2) any material breach of any Loan Document by such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Agent or any other Secured Party. All amounts due
under this Section 7.06 shall be payable on written demand therefor accompanied
by reasonable documentation with respect to any reimbursement, indemnification
or other amount requested.

SECTION 7.07. Agent Appointed Attorney-in-Fact. Each Pledgor hereby appoints the
Agent the attorney-in-fact of such Pledgor for the purpose of carrying out the
provisions of this Agreement and taking any action and executing any instrument
that the Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment is irrevocable and coupled with an interest. Without
limiting the generality of the foregoing, subject to applicable Gaming Laws and
the Intercreditor Agreements, the Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Agent’s name or in the name of such Pledgor, (a) to
receive, endorse, assign or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof, (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral; (c) to ask
for, demand, sue for, collect, receive and give acquittance for any and all
moneys due or to become due under and by virtue of any Collateral; (d) to sign
the name of any Pledgor on any invoice or bill of lading relating to any of the
Collateral; (e) to send verifications of Accounts to any Account Debtor; (f) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (g) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (h) to notify, or
to require any Pledgor to notify, Account Debtors to make payment directly to
the Agent; and (i) to use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, and to do
all other acts and things necessary to carry out the purposes of this Agreement,
as fully and completely as though the Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Agent to make any commitment or to make
any inquiry as to the nature or sufficiency of any payment received by the
Agent, or to present or file any claim or notice, or to take any action with
respect to the Collateral or any part thereof or the moneys due or to become due
in respect thereof or any property covered thereby. The Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Pledgor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

 

29



--------------------------------------------------------------------------------

SECTION 7.08. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.09. Waivers; Amendment.

(a) No failure or delay by the Agent, any L/C Issuer, any Lender or any other
Secured Party in exercising any right, power or remedy hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of the Agent, any L/C Issuer, the
Lenders or any other Secured Party hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights, powers or remedies that they
would otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 7.09, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan, the increase of any Other First Lien Obligations or the
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Agent, any Lender, any L/C Issuer
or any other Secured Party may have had notice or knowledge of such Default or
Event of Default at the time. No notice or demand on any Loan Party in any case
shall entitle any Loan Party to any other or further notice or demand in similar
or other circumstances.

(b) Neither this Agreement nor any provision hereof or of any other Security
Document may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Agent and the Loan Party or Loan
Parties with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.08 of the
Credit Agreement, Section 9.02 (a) of the Notes Indenture and any equivalent
provision in each applicable Other First Lien Agreement and, by each other
Authorized Representative to the extent required by (and in accordance with)
such applicable Other First Lien Agreement, or, in each case, as otherwise
provided in Section 2.04 of the First Lien Intercreditor Agreement. The Agent
may conclusively rely on a certificate of an officer of the Company as to
whether any amendment contemplated by this Section 7.09(b) is permitted.

(c) Notwithstanding anything to the contrary contained herein, the Agent may
grant extensions of time or waivers of the requirement for the creation or
perfection of security interests in or the obtaining of insurance (including
title insurance) or surveys with respect to particular assets (including
extensions beyond the Closing Date for the perfection of security interests in
the assets of the Pledgors on such date) where it reasonably determines, in
consultation with the Company, that perfection or obtaining of such items cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or any other Loan Documents.

 

30



--------------------------------------------------------------------------------

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.

SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 7.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04. Delivery of an executed counterpart to this Agreement
by facsimile or other electronic transmission shall be as effective as delivery
of a manually signed original.

SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14. Jurisdiction; Consent to Service of Process.

(a) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Documents to
which it is a party, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

31



--------------------------------------------------------------------------------

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court of the United States of America
sitting in New York County, and any appellate court from any thereof. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement, any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 7.15. Termination or Release.

(a) This Agreement and the pledges made by the Pledgors herein and all other
security interests granted by the Pledgors hereby shall automatically terminate
and be released upon the occurrence of both (i) the Termination Date and
(ii) the date when all Notes Obligations and any Other First Lien Obligations
(in each case other than contingent or unliquidated obligations or liabilities
not then due and any other obligations that, by the terms of the Notes Indenture
or any Other First Lien Agreements, are not required to be paid in full prior to
termination and release of the Collateral) have been paid in full and the
Secured Parties have no further commitment to extend credit under the Notes
Indenture or any Other First Lien Agreement.

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction not
prohibited by the Credit Agreement or any Other First Lien Agreement as a result
of which such Subsidiary Party ceases to be a Subsidiary or otherwise ceases to
be a Pledgor, all without delivery of any instrument or performance of any act
by any party, and all rights to the Collateral shall revert to such Subsidiary
Party.

(c) (i) Upon any sale or other transfer by any Pledgor of any Collateral that is
not prohibited by the Credit Agreement or any Other First Lien Agreement to any
person that is not a Pledgor, (ii) upon the effectiveness of any written consent
to the release of the security interest granted hereby in any Collateral
pursuant to Section 9.08 of the Credit Agreement, Article IX of the Notes
Indenture and any equivalent provision of each applicable Other First Lien
Agreement (in each case, to the extent required thereby), or (iii) as otherwise
may be provided in the Intercreditor Agreements, the security interest in such
Collateral shall be automatically released, all without delivery of any
instrument or performance of any act by any party.

(d) A Pledgor shall automatically be released from its Credit Agreement Secured
Obligations hereunder and/or the security interests in any Collateral securing
Credit Agreement Secured Obligations shall in each case be automatically
released upon the occurrence of any of the circumstances set forth in
Section 9.18 of the Credit Agreement without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to any applicable Pledgor.

 

32



--------------------------------------------------------------------------------

(e) Solely with respect to any Other First Lien Obligations, a Pledgor shall
automatically be released from its obligations hereunder and/or the security
interests in any Collateral shall in each case be automatically released, in
each case (i) solely with respect to Notes Obligations, upon the occurrence of
any of the circumstances set forth in Section 11.04(a) of the Indenture or
(ii) with respect to any Other First Lien Obligations, other than the Notes
Obligations, upon the occurrence of any of the circumstances set forth in any
equivalent provision of any applicable Other First Lien Agreement governing such
Other First Lien Obligations, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to any applicable Pledgor.

(f) If any Collateral shall become subject to the release provisions set forth
in Section 2.04 of the First Lien Intercreditor Agreement, the lien created
hereunder on such Collateral shall be automatically released to the extent (and
only to the extent) provided therein.

(g) In connection with any termination or release pursuant to this Section 7.15,
the Agent shall execute and deliver to any Pledgor, at such Pledgor’s expense,
all documents that such Pledgor shall reasonably request to evidence such
termination or release (including, without limitation, UCC termination
statements), and will duly assign and transfer to such Pledgor, such of the
Pledged Collateral that may be in the possession of the Agent and has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement. Any execution and delivery of documents pursuant to this Section 7.15
shall be without recourse to or warranty by the Agent. In connection with any
release pursuant to this Section 7.15, the Pledgors shall be permitted to take
any action in connection therewith consistent with such release including,
without limitation, the filing of UCC termination statements. Upon the receipt
of any necessary or proper instruments of termination, satisfaction or release
(forms of which shall be reasonably acceptable to the Agent) prepared by the
Borrowers pursuant to this Section 7.15, the Agent shall execute, deliver or
acknowledge such instruments or releases to evidence the release of any
Collateral permitted to be released pursuant to this Agreement. The Pledgors
agree to pay all reasonable and documented out-of-pocket expenses incurred by
the Agent (and its representatives and counsel) in connection with the execution
and delivery of such release documents or instruments.

SECTION 7.16. Additional Subsidiaries. Upon execution and delivery by the Agent
and any Subsidiary that is required or permitted to become a party hereto by
Section 5.10 or the Collateral Requirement of the Credit Agreement, by
Section 4.11 of the Notes Indenture or by any Other First Lien Agreement of an
instrument substantially in the form of Exhibit I hereto (or another instrument
reasonably satisfactory to the Agent and the Company), subject to applicable
Gaming Laws, such subsidiary shall become a Subsidiary Party hereunder with the
same force and effect as if originally named as a Subsidiary Party herein. The
execution and delivery of any such instrument shall not require the consent of
any other party to this Agreement. The rights and obligations of each party to
this Agreement shall remain in full force and effect notwithstanding the
addition of any new party to this Agreement.

SECTION 7.17. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender, the Administrative Agent and each L/C Issuer is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time

 

33



--------------------------------------------------------------------------------

held and other indebtedness at any time owing by such Lender, the Administrative
Agent or such L/C Issuer to or for the credit or the account of any party to
this Agreement against any of and all the obligations of such party now or
hereafter existing under this Agreement owed to such Lender, the Administrative
Agent or such L/C Issuer, irrespective of whether or not such Lender, the
Administrative Agent or such L/C Issuer shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender, the Administrative Agent and L/C Issuer under this Section 7.17 are in
addition to other rights and remedies (including other rights of set-off) that
such Lender, the Administrative Agent and such L/C Issuer may have.

SECTION 7.18. [Reserved.]

SECTION 7.19. Compliance with Gaming Laws. Notwithstanding anything to the
contrary set forth in this Agreement or any other Loan Document, the Agent, on
behalf of the Secured Parties, acknowledges and agrees that:

(a) the pledge of the Pledged Stock of any Loan Party that is a licensee or
registered holding company under the Gaming Laws applicable in the State of
Nevada (“Nevada Gaming Laws”) (any such entity, a “Nevada Licensee”), pursuant
to this Agreement or any other Loan Document, will not be effective without the
prior approval of the Gaming Authorities having jurisdiction in Nevada (the
“Nevada Gaming Authorities”), and no certificates evidencing any such Pledged
Stock may be delivered to the Collateral Agent until such approval has been
obtained. Furthermore, no amendment of this Agreement shall be effective until
any approvals required from the Nevada Gaming Authorities under the Nevada
Gaming Laws have been obtained;

(b) in the event that Agent exercises one or more of the remedies set forth in
this Agreement with respect to the Pledged Stock of any Nevada Licensee,
including, without limitation, the foreclosure, transfer, sale, distribution or
other disposition of any interest therein (except back to the applicable
Pledgor), the exercise of voting and consensual rights, and any other resort to
or enforcement of the security interest in such Pledged Stock, such action will
require the separate and prior approval of the Nevada Gaming Authorities or the
licensing of the Agent or any transferee thereof unless such licensing
requirement is waived thereby;

(c) the Agent, and any custodial agent of Agent in the State of Nevada, will be
required to comply with the conditions, if any, imposed by the Nevada Gaming
Authorities in connection with their approval of the pledge granted hereunder,
including, without limitation, requirements that the Agent or its custodial
agent maintain the certificates evidencing the Pledged Stock of Nevada Licensees
at a location in Nevada provided to the Nevada Gaming Authorities, and that the
Agent or its custodial agent permit agents or employees of the Nevada Gaming
Authorities to inspect such certificates upon request during normal business
hours;

(d) neither the Agent nor any custodial agent of the Agent will be permitted to
surrender possession of any Pledged Stock of Nevada Licensees to any person
other than the applicable Pledgor thereof without the prior approval of the
Nevada Gaming Authorities or as otherwise permitted by the Gaming Laws;

 

34



--------------------------------------------------------------------------------

(e) any approval of the Nevada Gaming Authorities of this Agreement, or any
amendment hereto, does not constitute approval, either express or implied, of
the Agent to take any actions provided for in this Agreement, for which separate
approval by the Nevada Gaming Authorities may be required by the Gaming Laws;

(f) the Agent, the Secured Parties and their respective successors and assigns
are subject to being called forward by the Nevada Gaming Authorities in their
sole and absolute discretion, for licensing or a finding of suitability in order
to remain entitled to the benefits of this Agreement and any other Loan
Documents; and

(g) in the event the Agent, on behalf of the Secured Parties, exercises one or
more of the remedies set forth in this Agreement with respect to Article 9
Collateral consisting of gaming devices, mobile gaming systems, interactive
gaming systems, cashless wagering systems and associated equipment (as those
terms are defined in the Gaming Laws), including, but not limited to, the
foreclosure, transfer, sale, distribution or other disposition of such
Collateral, such exercise of remedies may require the separate and prior
approval of the Nevada Gaming Authorities or the licensing of the Agent or any
transferee thereof pursuant to the Gaming Laws.

SECTION 7.20. [Reserved].

SECTION 7.21. [Reserved].

SECTION 7.22. Subject to First Lien Intercreditor Agreement. Notwithstanding
anything herein to the contrary, (i) the liens and security interests granted to
the Agent pursuant to this Agreement are expressly subject to the First Lien
Intercreditor Agreement and (ii) the exercise of any right or remedy by the
Agent hereunder is subject to the limitations and provisions of the First Lien
Intercreditor Agreement. In the event of any conflict between the terms of the
First Lien Intercreditor Agreement and the terms of this Agreement, the terms of
the First Lien Intercreditor Agreement shall govern.

SECTION 7.23. Other First Lien Obligations. On or after the date hereof and so
long as such obligations are not prohibited to be incurred under the Credit
Agreement and any Other First Lien Agreement then in effect, the Company may
from time to time designate obligations in respect of Indebtedness to be secured
on a pari passu basis with the then outstanding Secured Obligations as Other
First Lien Obligations hereunder by delivering to the Agent and each Authorized
Representative (a) a certificate signed by a Responsible Officer of the Company
(i) identifying the obligations so designated and the initial aggregate
principal amount or face amount thereof, (ii) stating that such obligations are
designated as Other First Lien Obligations for purposes hereof,
(iii) representing that such designation of such obligations as Other First Lien
Obligations are not prohibited by the terms of the Credit Agreement, the Notes
Indenture and any Other First Lien Agreement then in effect and (iv) specifying
the name and address of the Authorized Representative for such obligations and
(b) a fully executed Other First Lien Secured Party Consent (in the form
attached as Exhibit III). The Agent and each Authorized Representative

 

35



--------------------------------------------------------------------------------

agree that upon the satisfaction of all conditions set forth in the preceding
sentence, (x) the Agent shall act as agent under and subject to the terms of the
Security Documents for the benefit of all Secured Parties, including without
limitation, any Secured Parties that hold any such Other First Lien Obligations,
and (y) the Agent and each Authorized Representative agree to the appointment,
and acceptance of the appointment, of the Agent as agent for the holders of such
Other First Lien Obligations as set forth in each Other First Lien Secured Party
Consent and agree, on behalf of itself and each Secured Party it represents, to
be bound by this Agreement and the First Lien Intercreditor Agreement. The
rights and obligations of each party to this Agreement shall remain in full
force and effect notwithstanding the addition of any new Secured Obligations to
this Agreement.

SECTION 7.24. Application of Gaming Laws. Notwithstanding anything herein to the
contrary, this Agreement and any Other First Lien Agreement are subject to
Gaming Laws and Liquor Laws. Without limiting the foregoing, the Secured Parties
acknowledge that (i) they are subject to the jurisdiction of the Gaming
Authorities and Liquor Authorities, in their discretion, for licensing,
qualification or findings of suitability or to file or provide other
information, and (ii) all rights, remedies and powers in or under this Agreement
and the Other First Lien Agreements, including with respect to the Collateral
(including the pledge and delivery of the Pledged Collateral), the Mortgaged
Properties and the ownership and operation of facilities may be subject to the
jurisdiction of the Gaming Authorities and Liquor Authorities, and may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and Liquor Laws and only to the extent
that required approvals (including prior approvals), if any, are obtained from
the relevant Gaming Authorities and Liquor Authorities.

[Signature Pages Follow]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CAESARS ENTERTAINMENT RESORT PROPERTIES, LLC, CAESARS ENTERTAINMENT RESORT
PROPERTIES FINANCE, INC. HARRAH’S LAS VEGAS, LLC, HARRAH’S ATLANTIC CITY
HOLDING, INC., RIO PROPERTIES, LLC,

FLAMINGO LAS VEGAS HOLDING, LLC, HARRAH’S LAUGHLIN, LLC, AND

PARIS LAS VEGAS HOLDING, LLC,

as Borrowers

By:  

/s/ Donald Colvin

  Name: Donald Colvin   Title:   Chief Financial Officer

 

[Signature Page to Collateral Agreement (First Lien)]



--------------------------------------------------------------------------------

OCTAVIUS/LINQ INTERMEDIATE HOLDING, LLC CAESARS LINQ, LLC CAESARS OCTAVIUS, LLC
FLAMINGO LAS VEGAS OPERATING COMPANY, LLC HARRAH’S ATLANTIC CITY MEZZ 1, LLC
HARRAH’S ATLANTIC CITY MEZZ 2, LLC HARRAH’S ATLANTIC CITY MEZZ 3, LLC HARRAH’S
ATLANTIC CITY MEZZ 4, LLC HARRAH’S ATLANTIC CITY MEZZ 5, LLC HARRAH’S ATLANTIC
CITY MEZZ 6, LLC HARRAH’S ATLANTIC CITY MEZZ 7, LLC HARRAH’S ATLANTIC CITY MEZZ
8, LLC HARRAH’S ATLANTIC CITY MEZZ 9, LLC HARRAH’S ATLANTIC CITY OPERATING
COMPANY, LLC HARRAH’S ATLANTIC CITY PROPCO, LLC, AND

PARIS LAS VEGAS OPERATING COMPANY, LLC

as Subsidiary Parties

By:  

/s/ Donald Colvin

  Name: Donald Colvin   Title:   Chief Financial Officer

 

[Signature Page to Collateral Agreement (First Lien)]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as Collateral Agent By:  

/s/ Stuart Dickson

  Name: Stuart Dickson   Title:   Vice President

 

[Signature Page to Collateral Agreement (First Lien)]



--------------------------------------------------------------------------------

Schedule I

to the Collateral Agreement (First Lien)

Subsidiary Parties

 

Legal Name

  

Type of Entity

  

Jurisdiction of Organization

Octavius/Linq Intermediate Holding, LLC

   Limited Liability Company    Delaware

Caesars Linq, LLC

   Limited Liability Company    Delaware

Caesars Octavius, LLC

   Limited Liability Company    Delaware

Flamingo Las Vegas Operating Company, LLC

   Limited Liability Company    Nevada

Harrah’s Atlantic City Mezz 1, LLC

   Limited Liability Company    Delaware

Harrah’s Atlantic City Mezz 2, LLC

   Limited Liability Company    Delaware

Harrah’s Atlantic City Mezz 3, LLC

   Limited Liability Company    Delaware

Harrah’s Atlantic City Mezz 4, LLC

   Limited Liability Company    Delaware

Harrah’s Atlantic City Mezz 5, LLC

   Limited Liability Company    Delaware

Harrah’s Atlantic City Mezz 6, LLC

   Limited Liability Company    Delaware

Harrah’s Atlantic City Mezz 7, LLC

   Limited Liability Company    Delaware

Harrah’s Atlantic City Mezz 8, LLC

   Limited Liability Company    Delaware

Harrah’s Atlantic City Mezz 9, LLC

   Limited Liability Company    Delaware

Harrah’s Atlantic City Operating Company, LLC

   Limited Liability Company    New Jersey

Harrah’s Atlantic City Propco, LLC

   Limited Liability Company    Delaware

Paris Las Vegas Operating Company, LLC

   Limited Liability Company    Nevada



--------------------------------------------------------------------------------

Schedule II

to the Collateral Agreement (First Lien)

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

Schedule III

to the Collateral Agreement (First Lien)

Pledged Stock; Pledged Debt Securities

Equity Interests

 

Current Legal Entities Owned

  

Record Owner

   Certificate No.   

No. Shares/ Interest

   Percent Pledged  

Harrah’s Atlantic City Propco, LLC

   Harrah’s Atlantic City Mezz 1, LLC    N/A    100% of the limited liability
company interest      100 % 

Harrah’s Atlantic City Mezz 1, LLC

   Harrah’s Atlantic City Mezz 2, LLC    N/A    100% of the limited liability
company interest      100 % 

Harrah’s Atlantic City Mezz 2, LLC

   Harrah’s Atlantic City Mezz 3, LLC    N/A    100% of the limited liability
company interest      100 % 

Harrah’s Atlantic City Mezz 3, LLC

   Harrah’s Atlantic City Mezz 4, LLC    N/A    100% of the limited liability
company interest      100 % 

Harrah’s Atlantic City Mezz 4, LLC

   Harrah’s Atlantic City Mezz 5, LLC    N/A    100% of the limited liability
company interest      100 % 

Harrah’s Atlantic City Mezz 5, LLC

   Harrah’s Atlantic City Mezz 6, LLC    N/A    100% of the limited liability
company interest      100 % 

Harrah’s Atlantic City Mezz 6, LLC

   Harrah’s Atlantic City Mezz 7, LLC    N/A    100% of the limited liability
company interest      100 % 

Harrah’s Atlantic City Mezz 7, LLC

   Harrah’s Atlantic City Mezz 8, LLC    N/A    100% of the limited liability
company interest      100 % 

Harrah’s Atlantic City Mezz 8, LLC

   Harrah’s Atlantic City Mezz 9, LLC    N/A    100% of the limited liability
company interest      100 % 



--------------------------------------------------------------------------------

Current Legal Entities Owned

  

Record Owner

   Certificate No.   

No. Shares/ Interest

   Percent Pledged  

Harrah’s Atlantic City Mezz 9, LLC

   Harrah’s Atlantic City Holding, Inc.    N/A    100% of the limited liability
company interest      100 % 

Harrah’s Atlantic City Operating Company, LLC

   Harrah’s Atlantic City Holding, Inc.    N/A    100% of the limited liability
company interest      100 % 

Flamingo Las Vegas Operating Company, LLC

   Flamingo Las Vegas Holding, LLC    N/A    100% of the member’s interest     
100 % 

Paris Las Vegas Operating Company, LLC

   Paris Las Vegas Holding, LLC    N/A    100% of the member’s interest      100
% 

Octavius/Linq Intermediate Holding, LLC

   Rio Properties, LLC    N/A    100% of limited liability company interest     
100 % 

Caesars Linq, LLC

   Octavius/Linq Intermediate Holding, LLC    N/A    100% of limited liability
company interest      100 % 

Caesars Octavius, LLC

   Octavius/Linq Intermediate Holding, LLC    N/A    100% of limited liability
company interest      100 % 

Caesars Entertainment Resort Properties Finance, Inc.

   Caesars Entertainment Resort Properties, LLC    1    100 shares of common
stock      100 % 



--------------------------------------------------------------------------------

Debt Securities

 

Entity

  

Principal Amount

  

Date of Issuance

  

Interest Rate

  

Maturity Date

  

Pledged [Y/N]

Global Intercompany Note

   All amounts standing from time to time    Closing Date    As agreed from time
to time    On demand    Y



--------------------------------------------------------------------------------

Schedule IV

to the Collateral Agreement (First Lien)

Intellectual Property

Trademarks

 

1. See Schedule I to the Trademark Security Agreement, dated as of the date
hereof, made by Flamingo Las Vegas Operating Company, LLC in favor of the Agent.

 

2. See Schedule I to the Trademark Security Agreement, dated as of the date
hereof, made by Paris Las Vegas Operating Company, LLC in favor of the Agent.

 

3. See Schedule I to the Trademark Security Agreement, dated as of the date
hereof, made by Rio Properties, LLC in favor of the Agent.

 

4. See Schedule I to the Trademark Security Agreement, dated as of the date
hereof, made by Harrah’s Las Vegas, LLC in favor of the Agent.

 

5. See Schedule I to the Trademark Security Agreement, dated as of the date
hereof, made by Harrah’s Atlantic City Propco, LLC in favor of the Agent.

 

6. See Schedule I to the Trademark Security Agreement, dated as of the date
hereof, made by Harrah’s Atlantic City Operating Company, LLC in favor of the
Agent.

Patents

None.



--------------------------------------------------------------------------------

Copyrights

 

1. See Schedule I to the Copyright Security Agreement, dated as of the date
hereof, made by Flamingo Las Vegas Operating Company, LLC in favor of the Agent.

 

2. See Schedule I to the Copyright Security Agreement, dated as of the date
hereof, made by Paris Las Vegas Operating Company, LLC in favor of the Agent.

 

3. See Schedule I to the Copyright Security Agreement, dated as of the date
hereof, made by Rio Properties, LLC in favor of the Agent.



--------------------------------------------------------------------------------

Exhibit I

to the Collateral Agreement (First Lien)

SUPPLEMENT NO.     dated as of                     (this “Supplement”), to the
Collateral Agreement (First Lien) dated as of October 11, 2013 (as heretofore
amended and/or supplemented, the “Collateral Agreement”), among (a) CAESARS
ENTERTAINMENT RESORT PROPERTIES, LLC, a Delaware limited liability company
(“CERP LLC”) and (b) (i) CAESARS ENTERTAINMENT RESORT PROPERTIES FINANCE, INC.,
a Delaware corporation, (ii) HARRAH’S LAS VEGAS, LLC, a Nevada limited liability
company, (iii) HARRAH’S ATLANTIC CITY HOLDING, INC., a New Jersey corporation,
(iv) RIO PROPERTIES, LLC, a Nevada limited liability company, (v) FLAMINGO LAS
VEGAS HOLDING, LLC, a Nevada limited liability company, (vi) HARRAH’S LAUGHLIN,
LLC, a Nevada limited liability company and (vii) PARIS LAS VEGAS HOLDING, LLC,
a Nevada limited liability company (the entities listed in clause (b) of this
paragraph and, together with CERP LLC, the “Borrowers”), each Subsidiary Loan
Party (as defined in the Credit Agreement (as defined below)) listed on Schedule
I to the Collateral Agreement and each Subsidiary of the Borrowers that becomes
a party hereto (each, a “Subsidiary Party”) and CITCORP NORTH AMERICA, INC., as
Collateral Agent (in such capacity, the “Agent”) for the Secured Parties (as
defined therein).

A. Reference is made to (i) the First Lien Credit Agreement, dated as of October
    , 2013 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrowers, the Lenders party thereto
from time to time, the Agent, as administrative agent (together with its
successors and assigns in such capacity, the “Credit Agreement Agent”), and the
other parties party thereto, (ii) the Indenture, dated as of October     , 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Notes Indenture”), among the Borrowers, as issuers, U.S. BANK National
Association, as trustee (together with its successors and assigns in such
capacity, the “Notes Trustee”), and the other parties party thereto, and
(iii) the First Lien Intercreditor Agreement, dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“First Lien Intercreditor Agreement”), by and among CITICORP NORTH AMERICA,
INC., as Collateral Agent (as defined therein) and Credit Agreement Agent, U.S.
BANK National Association, as Initial Other Authorized Representative (as
defined therein), and the other parties party thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement referred to therein.

C. The Pledgors have entered into the Collateral Agreement in order to induce
the Lenders to make Loans, each L/C Issuer to issue Letters of Credit, the
holders of the First Lien Notes to purchase the First Lien Notes, and the
holders of any other Other First Lien Obligations to make extensions of credit
under the applicable Other First Lien Agreements, as applicable. Section 7.16 of
the Collateral Agreement provides that additional Subsidiaries may become
Subsidiary Parties under the Collateral Agreement by execution and delivery of
an instrument in the form of this Supplement. The undersigned Subsidiary (the
“New Subsidiary”) is executing this Supplement in accordance with the
requirements of the Credit Agreement and the Notes Indenture to become a
Subsidiary Party under the Collateral Agreement.



--------------------------------------------------------------------------------

Accordingly, the Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Party and a Pledgor under
the Collateral Agreement with the same force and effect as if originally named
therein as a Subsidiary Party and a Pledgor, and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Collateral Agreement
applicable to it as a Subsidiary Party and Pledgor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct in all material respects on and as of the date
hereof. In furtherance of the foregoing, subject to any approvals required under
Gaming Laws, the New Subsidiary, as security for the payment and performance in
full of the Secured Obligations, does hereby create and grant to the Agent, its
successors and assigns, for the benefit of the Secured Parties, their successors
and assigns, a security interest in and Lien on all the New Subsidiary’s right,
title and interest in and to the Collateral (as defined in the Collateral
Agreement) of the New Subsidiary. Each reference to a “Subsidiary Party” or a
“Pledgor” in the Collateral Agreement shall be deemed to include the New
Subsidiary (except as otherwise provided in clause (iii) of the definition of
Pledgor to the extent applicable). The Collateral Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Agent and the other
Secured Parties that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and (b) the Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that, as of the
date hereof, (a) set forth on Schedule I attached hereto is a true and correct
schedule of all the Pledged Stock and Pledged Debt Securities of the New
Subsidiary, (b) set forth on Schedule II attached hereto is a true and correct
schedule of all Intellectual Property constituting United States registered
Trademarks, Patents and Copyrights, (c) set forth on Schedule III attached
hereto is a true and correct schedule of all Commercial Tort Claims in excess of
$10,000,000 and (d) set forth under its signature hereto, is the true and
correct legal name of the New Subsidiary, its jurisdiction of formation and
organizational ID number.



--------------------------------------------------------------------------------

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Collateral Agreement) be in writing and given as
provided in Section 7.01 of the Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Agent for its reasonable
and documented out-of-pocket expenses in connection with this Supplement,
including the reasonable and documented fees, disbursements and other charges of
counsel for the Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Agent have duly executed this
Supplement to the Collateral Agreement as of the day and year first above
written.

 

[Name of New Subsidiary] By:  

 

  Name:   Title: Legal Name: Jurisdiction of Formation:



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as Collateral Agent, By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule I

to Supplement No.     to the

Collateral Agreement (First Lien)

Pledged Collateral of the New Subsidiary

EQUITY INTERESTS

 

Number of Issuer Certificate

   Registered Owner    Number and Class of
Equity Interests    Percentage of
Equity Interests                                                      

DEBT SECURITIES

 

Issuer

   Principal Amount    Date of Note    Maturity Date                           
                          

OTHER PROPERTY



--------------------------------------------------------------------------------

Schedule II

to Supplement No.     to the

Collateral Agreement (First Lien)

Intellectual Property of the New Subsidiary



--------------------------------------------------------------------------------

Exhibit II

to the Collateral Agreement (First Lien)

Form of Perfection Certificate

See Attached

 

-1



--------------------------------------------------------------------------------

Exhibit III

to Collateral Agreement (First Lien)

[Form of]

OTHER FIRST LIEN SECURED PARTY CONSENT

[Name of Other First Lien Secured Party]

[Address of Other First Lien Secured Party]

[Date]

 

 

 

 

 

The undersigned is the Authorized Representative for Persons wishing to become
Secured Parties (the “New Secured Parties”) under the Collateral Agreement
(First Lien) dated as of October 11, 2013 (as heretofore amended and/or
supplemented, the “Collateral Agreement” (terms used without definition herein
have the meanings assigned to such term by the Collateral Agreement)) among
(a) CAESARS ENTERTAINMENT RESORT PROPERTIES, LLC, a Delaware limited liability
company (“CERP LLC”) and (b) (i) CAESARS ENTERTAINMENT RESORT PROPERTIES
FINANCE, INC., a Delaware corporation, (ii) HARRAH’S LAS VEGAS, LLC, a Nevada
limited liability company, (iii) HARRAH’S ATLANTIC CITY HOLDING, INC., a New
Jersey corporation, (iv) RIO PROPERTIES, LLC, a Nevada limited liability
company, (v) FLAMINGO LAS VEGAS HOLDING, LLC, a Nevada limited liability
company, (vi) HARRAH’S LAUGHLIN, LLC, a Nevada limited liability company and
(vii) PARIS LAS VEGAS HOLDING, LLC, a Nevada limited liability company (the
entities listed in clause (b) of this paragraph and, together with CERP LLC, the
“Borrowers”), each Subsidiary Loan Party (as defined in the Credit Agreement (as
defined below)) listed on Schedule I to the Collateral Agreement and each
Subsidiary of the Borrowers that becomes a party hereto (each, a “Subsidiary
Party”) and CITICORP NORTH AMERICA, INC., as Collateral Agent (in such capacity,
the “Agent”) for the Secured Parties (as defined therein).

In consideration of the foregoing, the undersigned hereby:

(i) represents that the Authorized Representative has been duly authorized by
the New Secured Parties to become a party to the First Lien Intercreditor
Agreement on behalf of the New Secured Parties under that [DESCRIBE OPERATIVE
AGREEMENT] (the “New Secured Obligation”) and to act as the Authorized
Representative for the New Secured Parties;

(ii) acknowledges that the Authorized Representative received a copy of the
Security Documents and the First Lien Intercreditor Agreement;



--------------------------------------------------------------------------------

(iii) appoints and authorizes the Agent to take such action as agent on its
behalf and on behalf of all other Secured Parties and to exercise such powers
under the Security Documents and First Lien Intercreditor Agreement as are
delegated to the Agent by the terms thereof, together with all such powers as
are reasonably incidental thereto;

(iv) accepts and acknowledges the terms of the First Lien Intercreditor
Agreement applicable to it and the New Secured Parties and agrees to serve as
Authorized Representative for the New Secured Parties with respect to the New
Secured Obligations and agrees on its own behalf and on behalf of the New
Secured Parties to be bound by the terms thereof applicable to holders of Other
First Lien Obligations, with all the rights and obligations of a Secured Party
thereunder and bound by all the provisions thereof (including, without
limitation, Section 2.02(b) thereof) as fully as if it had been a Secured Party
on the effective date of the First Lien Intercreditor Agreement and agrees that
its address for receiving notices pursuant to the Security Documents and the
First Lien Intercreditor Agreement shall be as follows:

[Address]

(v) confirms the authority of the Agent to enter into such agreements on its
behalf and on behalf of the New Secured Parties and agrees on its own behalf and
on behalf of the New Secured Parties to be bound by the terms thereof applicable
to it and the New Secured Parties as fully as if it had been a party to each
such agreement on behalf of itself and the New Secured Parties.

The Agent, by acknowledging and agreeing to this Other First Lien Secured Party
Consent, accepts the appointment set forth in clause (iii) above.

THIS OTHER FIRST LIEN SECURED PARTY CONSENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

Exhibit IV

to the Collateral Agreement (First Lien)

Form of Intellectual Property Security Agreement

See Attached



--------------------------------------------------------------------------------

Form of Intellectual Property Security Agreement (First Lien)

[FORM OF] [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT dated as of [DATE]
(this “Agreement”), made by [—], a [—] [—] (the “Pledgor”), in favor of Citicorp
North America, Inc., as Collateral Agent (as defined below).

Reference is made to the Collateral Agreement (First Lien) dated as of
October 11, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Collateral Agreement”), among (a) CAESARS ENTERTAINMENT
RESORT PROPERTIES, LLC, a Delaware limited liability company (“CERP LLC”) and
(b) (i) CAESARS ENTERTAINMENT RESORT PROPERTIES FINANCE, INC., a Delaware
corporation, (ii) HARRAH’S LAS VEGAS, LLC, a Nevada limited liability company,
(iii) HARRAH’S ATLANTIC CITY HOLDING, INC., a New Jersey corporation, (iv) RIO
PROPERTIES, LLC, a Nevada limited liability company, (v) FLAMINGO LAS VEGAS
HOLDING, LLC, a Nevada limited liability company, (vi) HARRAH’S LAUGHLIN, LLC, a
Nevada limited liability company and (vii) PARIS LAS VEGAS HOLDING, LLC, a
Nevada limited liability company (the entities listed in clause (b) of this
paragraph and, together with CERP LLC, the “Borrowers”), and each subsidiary of
the Borrowers identified therein and CITICORP NORTH AMERICA, INC., as collateral
agent (together with its successors and assigns in such capacity, the “Agent”)
for the Secured Parties (as defined therein). The parties hereto agree as
follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement. The
rules of construction specified in Section 1.01(b) of the Collateral Agreement
also apply to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment and
performance, as the case may be, in full of the Secured Obligations when due,
each Pledgor pursuant to the Collateral Agreement did, and hereby does, grant to
the Agent, its successors and assigns, for the benefit of the Secured Parties, a
security interest in all of such Pledgor’s right, title and interest in or to
any and all of the following assets now owned or at any time hereafter acquired
by such Pledgor or in which such Pledgor now has or at any time in the future
may acquire any right, title or interest (collectively, the “IP Collateral”):

[(i) all Patents, including those listed on Schedule I;]

[(ii) all Copyrights, including those listed on Schedule II;]

[(iii) all Trademarks, including those listed on Schedule III;

provided, however, that the foregoing pledge, assignment and grant of security
interest will not cover any “intent-to-use” applications for trademark or
service mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, unless and until an Amendment to Allege Use or a Statement of Use
under Sections 1(c) or 1(d) of the Lanham Act has been filed, to the extent, if
any, that any assignment of an “intent-to-use” application prior to such filing
would violate the Lanham Act.]



--------------------------------------------------------------------------------

SECTION 3. Collateral Agreement. The security interests granted to the Agent
herein are granted in furtherance, and not in limitation of, the security
interests granted to the Agent pursuant to the Collateral Agreement. Each
Pledgor hereby acknowledges and affirms that the rights and remedies of the
Agent with respect to the IP Collateral are more fully set forth in the
Collateral Agreement, the terms and provisions of which are hereby incorporated
herein by reference as if fully set forth herein. In the event of any conflict
between the terms of this Agreement and the Collateral Agreement, the terms of
the Collateral Agreement shall govern.

SECTION 4. Counterparts. This Agreement may be executed in two or more
counterparts, including by means of facsimile or via electronic mail, each of
which shall constitute an original and all of which shall together constitute
one and the same document.

SECTION 5. Governing Law. This Agreement has been delivered and accepted in and
shall be deemed to have been made in New York, New York and shall be
interpreted, and the rights and liabilities of the parties bound hereby
determined, in accordance with the laws of the State of New York.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[Name of Pledgor] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title: